DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
Claim 5 is objected to because of the following informalities:  claim 5 recites “wherein the parameters of the laser light comprise wavelength, power, pulse-width, fluence, position, orientation (trajectory), and combinations thereof.” Should read “wherein the parameters of the laser light comprise wavelength, power, pulse-width, fluence, position, orientation (trajectory), or combinations thereof.”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the quantifiable depth" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the absorption wavelength" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shubert et al (NPL: “Photoacoustic imaging of a human vertebra: implications for guiding spinal fusion surgeries”, [2018]).
Regarding claim 1, Shubert teaches a method for using photoacoustic imaging to locate posterior os of a pedicle on a vertebra and/or optimize implant trajectory for spinal fusion surgery in a subject, comprising (introduction section, “the feasibility of using photoacoustic imaging to uncover expected differences between cortical and cancellous bone for the potential guidance of spinal fusion surgery.”):
 (a) directing a beam of laser light at or positioning a fiber that diffuses laser light over a pars interarticularis of the vertebra of the subject (figure 2, 3D image comparisons section; “The optical fiber was fixed in place until the completion of all translations. Figure 1 shows an example of the placement of the optical fiber relative to the vertebra sample. Examples of bad and good orientations of the optical fiber relative to the pedicle of the vertebra are shown in figure 2.”); and 
(b) acquiring photoacoustic signal for imaging the vertebra (3D image comparisons section; “Ultrasound and photoacoustic images were acquired with each increment of the ultrasound probe.”) .

Regarding claim 2, Shubert teaches the method of claim 1, wherein the photoacoustic signal is acquired by an ultrasound transducer (introduction section; “The purpose of this ultrasound probe is to receive the acoustic response generated by optical absorption within the blood-rich cancellous core.”).

Regarding claim 3, Shubert teaches the method of claim 1, further comprising, prior to step (a), surgically exposing the posterior of the vertebra (study design section; “A fresh human spinal column from Anatomy Gifts Registry (Hanover, MD) was cut to isolate one lumbar vertebra in order to investigate these four questions and ultimately determine the feasibility of photoacoustic guided spinal fusion surgeries”).

Regarding claim 4, Shubert teaches the method of claim 1, further comprising selecting and/or adjusting parameters of the laser light such that the laser light penetrates a single layer of cortical bone covering the pars interarticularis into cancellous bone thereunder, reaching a quantifiable depth within the cancellous bone (determining laser energy requirements section; “determine the laser energy required to observe quantitative differences between the cortical and cancellous regions once a surgeon enters the pedicle. The fiber was fixed to the phased array ultrasound probe with tape, and this probe-fiber pair was placed over either the cancellous or cortical region of an exposed pedicle with the specimen and probe relationship being similar to that shown in figure 1.”)

Regarding claim 5, Shubert teaches the method of claim 4, wherein the parameters of the laser light comprise wavelength, power, pulse-width, fluence, position, orientation (trajectory), and combinations thereof (experiments with clinically realistic probe position section and determining laser energy requirement section; both sections disclose a step of adjusting the laser energy and the position/orientation of the probe).

Regarding claim 6, Shubert teaches the method of claim 4, wherein the quantifiable depth comprises at least the full length of the pedicle (fiber position effects bone visualization section; “When the fiber is placed in a more ideal location that is directly above and pointing toward the pedicle, the signals at depths as deep as 3cm from the top bone surface in figure 6 to appear be associated with the cancellous region of the pedicle.”).

Regarding claim 7, Shubert teaches the method of claim 6, wherein the quantifiable depth extends beyond the length of the pedicle and further into the cancellous bone of the anterior vertebral body of the vertebra (fiber position effects bone visualization section; “When the fiber is placed in a more ideal location that is directly above and pointing toward the pedicle, the signals at depths as deep as 3cm from the top bone surface in figure 6 to appear be associated with the cancellous region of the pedicle.”).

Regarding claim 8, Shubert teaches the method of claim 1, further comprising locating an intra-cancellous pedicle implant path based on the photoacoustic signal from step (b), wherein the intra- cancellous pedicle implant path starts from an intact cortical bone surface overlying the pedicle os, and extends through the cancellous bone of the pedicle into the cancellous bone of the anterior vertebral body of the vertebra (conclusion section; “we discovered that the location of the light source for photoacoustic imaging is a critical parameter that can be adjusted to assist with distinguishing cortical from cancellous bone within the pedicle when the ultrasound probe location remains unchanged. This finding can be used to noninvasively determine the optimal entry point into the pedicle. Once inside the pedicle, differences in the contrast and SNR of signals originating from the cancellous core of the pedicle (when compared to signals originating from the surrounding cortical bone) were obtained. This result can potentially be used to ensure an optimal trajectory during surgery”).

Regarding claim 9, Shubert teaches the method of claim 8, wherein the intra-cancellous pedicle implant path is pre- measured from a computed axial tomography scan, prior to step (a) (introduction section; “To reduce the risk of complications related to pedicle screw misplacement, traditional navigation systems for spinal surgery use preoperative CT evaluation, which is critical when choosing the appropriate diameter, length, trajectory, and entry point for pedicle screws”).

Regarding claim 10, Shubert teaches the method of claim 1, further comprising, after step (b), transmitting the photoacoustic signal to a visual form on a monitor (introduction section; the system provides images to the surgeon to provide real time image guidance information without requiring harmful ionizing radiation.)

Regarding claim 15, Shubert teaches the method of claim 1, further comprising selecting and/or adjusting parameters of laser light such that the laser light penetrates surrounding soft tissues of the vertebra to discern morphologic features of the vertebra (quantification of observed signals section; the energy and orientation of the laser light are adjusted to penetrates blood and bones (connective tissues) to distinguish the cortical region from the cancellous region).

Regarding claim 16, Shubert teaches the method of claim 15, wherein the soft tissues comprise skin, adipose, connective tissue, muscle, ligaments, tendons, or a combination thereof  (quantification of observed signals section; the energy and orientation of the laser light are adjusted to penetrates blood and bones (connective tissues) to distinguish the cortical region from the cancellous region).

Regarding claim 17, Shubert teaches the method of claim 15, further comprising selecting and/or adjusting parameters of the ultrasound transducer to image the soft tissues (quantification of observed signals section; the energy and orientation of the probe are adjusted to penetrates blood and bones (connective tissues) to distinguish the cortical region from the cancellous region).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shubert et al (NPL: “Photoacoustic imaging of a human vertebra: implications for guiding spinal fusion surgeries”, [2018]) in the view of Lashkari et al. (NPL: “Coregistered photoacoustic and ultrasonic signatures of early bone density variations” [2014]).

Regarding claim 11, Shubert teaches the method of claim 1, however fails to explicitly teach wherein the laser wavelength is selected as the absorption wavelength of an inorganic constituent of bone.
Lashkari, in the same field of endeavor, teaches the laser wavelength is selected as the absorption wavelength of an inorganic constituent of bone (introduction section; “PA has the potential to be used in multiwavelength detection with different sensitivities to blood, lipids, and hydroxyapatite”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shubert with the teaching of Lashkari to provide a laser wavelength that is selected as the absorption wavelength of an inorganic constituent of bone. Doing so will help to minimize the effect of tissue overlayer interfering in the imaging process as taught within Lashkari in the introduction section.

Regarding claim 12, Shubert teaches the method of claim 11, however fails to explicitly teach wherein the inorganic constituent of bone is hydroxyapatite.
 Lashkari, in the same field of endeavor, teaches inorganic constituent of bone is hydroxyapatite (introduction section; “PA has the potential to be used in multiwavelength detection with different sensitivities to blood, lipids, and hydroxyapatite”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shubert with the teaching of Lashkari to provide a laser wavelength that is selected as the absorption wavelength of a hydroxyapatite. Doing so will help to minimize the effect of tissue overlayer interfering in the imaging process as taught within Lashkari in the introduction section.


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shubert et al (NPL: “Photoacoustic imaging of a human vertebra: implications for guiding spinal fusion surgeries”, [2018]) in the view of Geoffrey et al. (NPL: “Biomedical applications of photoacoustic imaging with exogenous contrast agent” [2012]).

Regarding claim 13, Shubert teaches the method of claim 1, however fails to explicitly teach further comprising utilizing one or more systemic contrast agents as a primary chromophore to accommodate different laser wavelengths with the effect of altering the photoacoustic signal.
Geoffrey, in the same field of endeavor, teaches utilizing one or more systemic contrast agents as a primary chromophore to accommodate different laser wavelengths with the effect of altering the photoacoustic signal (contrast agents section; “the introduction of exogenous contrast agents can greatly enhance imaging contrast, and further enable cellular and molecular PA imagings.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shubert with the teaching of Geoffrey to provide a systemic contrast agents as a primary chromophore to accommodate different laser wavelengths with the effect of altering the photoacoustic signal. Doing so will help to enhance the image contrast and provide remarkable functional, cellular, and molecular images as taught within Geoffrey in contrast agent section.

Regarding claim 14, Shubert teaches the method of claim 13, however fails to explicitly teach wherein the systemic contrast agent is methylene blue, indocyanine green, or noble metal nanoparticles.
Geoffrey, in the same field of endeavor, teaches the systemic contrast agent is methylene blue, indocyanine green, or noble metal nanoparticles (contrast agents section; “bio-compatible dyes that absorb in the optical window, including Indocyanine Green (ICG), and methylene blue, which all have been used in PA imaging”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shubert with the teaching of Geoffrey to provide a systemic contrast agents as a primary chromophore to accommodate different laser wavelengths with the effect of altering the photoacoustic signal. Doing so will help to enhance the image contrast and provide remarkable functional, cellular, and molecular images as taught within Geoffrey in contrast agent section.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/             Patent Examiner, Art Unit 3793                                                                                                                                                                                           

/BONIFACE NGATHI N/             Primary Examiner, Art Unit 3793